The appeal was dismissed for failure to print the case on appeal as required by Rules 28 and 29 of this Court. The plaintiff files a motion to reinstate upon the ground that before he could get up the money to have the record printed the case had been reached and dismissed. *Page 348 
In Rencher v. Anderson, 93 N.C. 105, it was held that when the appellant does not appeal as a pauper the rule requiring the record to be printed will not be relaxed because the appellant files an (458)  affidavit that he is unable to raise the money necessary to print. It has since been repeatedly pointed out by the Court that this rule was a necessity to the Court and was beneficial to suitors — aiding in the better and more prompt consideration of causes, and that the Court would not permit the failure of an appellant to observe it to procure for him by reason of his own neglect six months delay with the consequent vexation and increased expense to the appellee. Stephens v. Koonce,106 N.C. 255; Edwards v. Henderson, 109 N.C. 83. The appellant did not appeal as a pauper. He shows no sufficient reason for noncompliance with the rule. He should have had his printing done earlier and not have postponed doing so to so late a day. It is to be presumed that if either Solomon or Samson (cited by petitioner) had gone to law, he would have provided beforehand for the costs.
MOTION DENIED.
Cited: Dunn v. Underwood, 116 N.C. 525.